[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit 10.87

 

AMENDMENT TO RESEARCH AND DEVELOPMENT COLLABORATION AND LICENSE AGREEMENT

1. This letter agreement (the “Letter Agreement”) is made as of the date of last
signature below (the “Letter Agreement Effective Date”) by and between Dynavax
Technologies Corporation (“Dynavax”) and Glaxo Group Limited (“GSK”).  Reference
is made to the Research and Development Collaboration and License Agreement
dated 15 December 2008 between Dynavax and GSK, as amended (the “Research
Agreement”).  Capitalized terms used but not defined in this Letter Agreement
shall have the meaning assigned to such terms in the Research Agreement.

2. In accordance with clause 2.3 of the Research Agreement, the Initial Research
Term is scheduled to expire on 15 December 2013.  Dynavax and GSK hereby agree
that the Research Term should be extended, as described in greater detail below,
and that simultaneously specific elements of the Research Agreement shall be
modified and clarified.

3. The Research Term shall be extended until the conclusion of the Option
Deadline Period for the TLR 7/9 Program (DV1179), which shall be either the date
on which GSK exercises its Option to license in accordance with clause 4.1.3 or
the Option expires or is terminated under clause 4.1.4.

4. Dynavax’s obligation to provide [***] Back-up Compounds, defined in clause
5.2.1, is modified as follows.  GSK acknowledges that [***] required Back-up
Compounds [***] by Dynavax, [***], the originally-adopted Compound for the TLR
7/9 Program, [***].  Before the end of the Option Deadline Period, GSK will
decide whether [***] Back-up Compound [***], assuming the Option is exercised,
and will notify Dynavax of the decision on the date of Option exercise.  GSK
agrees that, if [***], the Compound [***].  GSK will review the preclinical
characterization work completed as of the date of this Letter Agreement and
within [***] of the Letter Agreement Effective Date will either: (1) notify
Dynavax whether the data are [***] and are therefore [***] to [***]; or (2) will
delineate the [***] present in the [***].  If [***] are identified necessitating
[***] efforts for [***], Dynavax will use Commercially Reasonable Efforts to
complete such activities during, and if the Option for DV1179 is exercised
after, the Research Term, but in no event shall be obligated to continue such
work for more than [***] following [***].

5. As of the Letter Agreement Effective Date, exclusivity obligations applicable
to Dynavax pursuant to clause 7.1 shall be modified to exclude from the
prohibited activities any Research, Development, or Commercialization of TLR 7/9
inhibitors, other than DV1179 and any adopted Back-up Compound, in the [***]
field.  For the avoidance of doubt, such activities shall not be considered to
be part of a Dynavax Program under the Research Agreement and any inventions
that may occur will not be considered Collaboration Know-How or Collaboration
Patents.  Data generated by Dynavax during the Research Term related to [***]
applications of TLR 7/9 inhibitors [***] and, if GSK exercises the Option to
license DV1179, GSK will [***] for the further development of DV1179 [***] or
[***] defined under the Research Agreement. If requested by GSK and authorized
by the JSC, Dynavax may include DV1179 and/or a Back-up Compound in [***]
Research activities that occur during the Research Term.

6. The obligation described in clause 2.6.4 for [***] with the [***] that [***]
is eliminated.  In the event that the [***] for the [***] and all Development
activities required [***], all [***] be [***].

7. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to conflicts
of law principles. Any dispute arising from the performance or breach hereof
shall be treated in accordance with Sections 13.1 and 13.2 of the Research
Agreement.

8. This Letter Agreement forms an addition to the Research Agreement and the
Research Agreement shall remain in full force and effect according to its terms
and shall not be modified except as set out in this Letter Agreement.

 

1217869 v4/HN

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, and intending to be legally bound hereby, the Parties have
caused this Letter Agreement to be executed by their duly authorized
representatives as of the Letter Agreement Effective Date.

 

Dynavax Technologies Corporation

 

Glaxo Group Limited

 

 

 

/s/ Michael Ostrach

 

/s/ Beverley Carr

Name: Michael Ostrach

 

Name: Beverley Carr

Title: Vice President

 

Title: VP Business Development

Date: December 13, 2013

 

Date: 13th December 2013

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

1217869 v4/HN